RESOLUCIÓN
Examinada la Solicitud de Reconsideración de Suspen-sión Indefinida, presentada por la Sra. Rubie M. Alicea Martínez, reconsideramos nuestra opinión “per curiam” del 22 de junio de 2016 para decretar su suspensión por un término de dos meses, en lugar de indefinidamente.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
El Juez Asociado Señor Rivera Gar-cía ordenaría a la señora Alicea Martínez que presentara *96evidencia fehaciente que sostenga sus alegaciones dentro de un término de diez días, de modo que estemos en mejor po-sición para evaluar la reconsideración de la sanción impuesta. El Juez Asociado Señor Colón Pérez suspendería a la señora Alicea Martínez por un término de tres meses.
(Fdo.) Sonnya Isabel Ramos Zeno Secretaria del Tribunal Supremo Interina